Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 	Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are pending and examined. 
Improper Markush Group Rejection
Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative 
The Markush grouping of the genes Snf7, DvRyanR, HP2, CPC, Coatamer subunit A, RPS10, V-ATPase and DvCoatg ( or the Markush groups of genes DvMael. DvYgR, MEI, TUP, Poe, and EGG) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: neither the instant specification nor the prior art shows any structural and/or functional relationship between the genes except that they are all essential for insect survival. The specification describes, for example, CPC as SEQ ID NO: 259, Coatamer subunit A as SEQ ID NO: 258, HP2 as SEQ ID NO: 256 and RyanR as SEQ ID NO: 255. In addition, a dsRNA that targets Snf7 gene does not necessarily target any of other genes DvRyanR, HP2, CPC, Coatamer subunit A, RPS10, V-ATPase and DvCoatg, according to the specification and working examples. Thus, the genes do not share a substantial structural feature and a common use that flows from the substantial structural feature. Similarly, the Markush grouping of the DvMael, DvYgR MEI, TUP, Poe, and EGG is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: neither the instant specification nor the prior art shows any structural and/or functional relationship between the genes except that they are all essential for insect survival. According to the working examples, a dsRNA that targets DvMael gene 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “Snf7”, “DvRyanR”, “HP2”, “CPC”, “Coatamer subunit A”, “RPS10”, “V-ATPase”, “DvCoatg”, “DvMael”, “DvYgR”, “MEI”, “TUP”, “Poe”, “EGG”, and “DvMael” renders the claims indefinite because the specification does not define the terms and there is no specific definition in the art, therefore the limitations are uncertain, 
Amending the claims to replace each limitation with SEQ ID NO: would overcome the rejection.

Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are indefinite because the combinations of a first nucleic acid molecule of any size encoding a first dsRNA that targets any region in a gene selected from a markush group listings of eight different genes with a second nucleic acid molecule of any size encoding a second dsRNA that targets any region in a gene from a markush listings of six different genes are confusing. The combinations define huge number of sequences that are overlapping and lacking boundaries. Therefore, metes and bounds of the claims are unclear. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 13, 15-16, 18-24 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a construct comprising a first nucleic acid molecule encoding a dsRNA having specific SEQ ID NO: that targets specific region of a target gene and a second nucleic acid molecule encoding a second dsRNA having specific structure that targets a specific region of a second target gene,  does not reasonably provide enablement for a construct comprising a first nucleic acid molecule encoding a dsRNA of any size that targets any region of any of the target gene listed in part (a) of claims 1 and 4 combined with a second nucleic acid molecule encoding a second dsRNA of any size that targets any of a second target gene listed in part (b) of the claims 1 and 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 
The claims are broadly drawn to a DNA construct comprising a nucleic acid molecule encoding a first dsRNA having insect larvicidal activity that targets the gene Snf7, DvRyanR,  HP2, CPC, Coatamer subunit A,  RPS10,  V-ATPase, or DvCoatg, and second a second nucleic acid molecule encoding a second dsRNA that reduces the fecundity of the Coleopteran insect when ingested and targets DvMael or DvYgR or MEI 
The specification provides guidance for a dsRNA construct having insecticidal activity against Coleopteran comprising SEQ ID NO: 3, 4 or 5 that targets the VgR gene, SEQ ID NO: 164 that targets the Boule gene, or SEQ ID NO: 46 that targets the Mael gene; and transgenic plant comprising said dsRNA construct, and methods of controlling Coleapteran insect by contacting the insect population with the transgenic plant. Table 1 of the specification provides target regions of various genes in Coleopteran insects. Tables 4-5 disclose target genes in Coleopteran for reduced fecundity and reduced adult emergency. The specification, however, does not provide guidance for a single working that uses a DNA construct or breeding stack targeting at least two insect life stages. The specification does not disclose a single DNA construct or breeding stack comprising a dsRNA that targets a gene for larvae stage and dsRNA capable of reducing fecundity of Coleopteran as claimed. While Table 1 of the specification provides sequences that can be used to generate insecticidal dsRNA, the specification does not provide guidance for the broad scope of the claims requiring a first DNA encoding a dsRNA of any size that can be targeted in any regions of a first gene listed in part (a) of claims 1 and 4; and a second DNA encoding a second dsRNA of any size that targets any regions of the second gene as listed in part (b) of claims 1 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation [UnitedStates v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)).
Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
MPEP 2164.03 states "(t)he amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. The instant specification provides guidance only for insecticidal dsRNA that target individual target genes in Cleopteran insects to control insects. Neither the instant specification nor the prior art teaches the use of two or more dsRNA that target different genes in insects at different developmental stage. 

In order to practice the claimed invention, an immense amount of experimentation would be required. The specification does not provide for the broad 
Taking into consideration the in re Wands factors, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140275208 (Applicant’s IDS) teach dsRNAs that target RyanR and HP2 regions. WO 2007/035650 (Applicant’s IDS) teach a nucleic acid encoding dsRNAs that target Snf7. 2012/0198586 (Applicant’s IDS) nucleic acid molecules encoding dsRNAs that target vacuolar ATPase subunits. These references do not teach or suggest a combination of the dsRNA that target fecundity gene with or dsRNA having a larvicidal activity as recited in the claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662